Citation Nr: 0011203	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-42 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
anemia.  In March 1997, the Board remanded the appeal for 
development, which has since been satisfactorily completed.  
The case was returned to the Board in February 2000.


FINDING OF FACT

The claim for service connection for anemia is not plausible.  


CONCLUSION OF LAW

The claim for service connection for anemia is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that service connection is warranted for 
anemia.  He explains that while he was found to be in perfect 
health during his military service, he tired more easily with 
physical activity than his comrades under similar physical 
strain.  He contends that this excess fatigability continued 
after his separation from service while working in private 
industry, and that this symptom was an early manifestation of 
his current anemia.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service incurrence of primary anemia may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a preliminary matter, however, the Board must determine 
whether the veteran has presented evidence of a well-grounded 
claim; that is, whether he has presented a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 8 (1990); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit, at 92; Tirpak, 
at 610-11.  To satisfy the burden of establishing a well-
grounded claim, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995). 

The veteran's service medical records, including the report 
of examination for discharge, show no finding or diagnosis of 
anemia and no complaint of fatigue. 

A May 1974 private hospital discharge summary notes that the 
veteran had borderline low hemoglobin which was believed to 
be related to the veteran's chronically poor diet.  The 
earliest medical evidence of a diagnosis of anemia is the 
report of a VA examination in August 1992 which shows that 
hypochromic microcytic anemia was diagnosed.  The examiner 
did not provide an opinion concerning its etiology.  

A March 1994 statement from a VA physician indicates that the 
veteran was initially seen in February 1994.  The physician 
suspected that the veteran had a hemoglobinopathy and through 
testing determined that the veteran had sickle beta 
thalassemia (SBT).  The physician also stated that he was 
certain that this condition was present while the veteran was 
in military service. 

The veteran provided testimony at a hearing before a hearing 
officer at the RO in September 1994.  He testified that while 
no blood disorder was diagnosed during service, he was easily 
fatigued with physical activity compared to his comrades, and 
that this excessive fatigability continued for years after 
his separation from service. 

VA treatment records, as well as records received from the 
Social Security Administration (SSA), dated from September 
1972 to October 1997, show treatment for disorders not 
pertinent to the appeal.  The veteran was considered 
disabled, from September 1972, on account of disability not 
pertinent to the appeal.  

The veteran underwent a VA examination in September 1998.  
Following the examination and a review of the veteran's VA 
claims file, the examiner diagnosed chronic normochromic 
microcytic anemia secondary to SBT.  The examiner opined that 
the SBT was an inherited hemoglobinopathy linked to the X 
chromosome; that the available service medical records show 
no evidence of anemia; that anemia did not require any 
treatment with blood transfusion as per the veteran's 
statement; that the hemoglobin level fluctuated between 8.7 
to 12.7 due to its natural disease course; and that this 
condition was neither caused nor aggravated by service.  

As noted above, the veteran concedes that no diagnosis of 
anemia was made during his military service.  Service medical 
records indeed show no such diagnosis.  While the veteran 
asserts that the anemia was manifested in service by fatigue, 
he is not competent to provide this medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Although the March 1994 statement from a VA physician 
indicates that the veteran had SBT in service and this 
opinion is consistent with the opinion of the September 1998 
VA examiner, the issue of entitlement to service connection 
for SBT is not before the Board and the March 1994 VA medical 
statement includes no reference to anemia.  Moreover, the 
September 1998 VA examiner did not suggest that the anemia 
was present within a year of the veteran's discharge from 
service or that it is etiologically related to service.  To 
the contrary, he stated that there was no evidence of anemia 
in service medical records.  

In fact there is no medical evidence of record suggesting 
that anemia was present in service or until many years 
thereafter or suggesting that the anemia is etiologically 
related to service.  Therefore, the Board must conclude that 
this claim is not well grounded.







ORDER

Service connection for anemia is denied.  



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

